           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

JULIA BLACKWELL                                          PLAINTIFF

v.                      No. 5:18-cv-41-DPM

WENDY KELLEY, Director of
the Arkansas Department of Correction                   DEFENDANT

                               ORDER
     Post-judgment motions, Ng 61 & Ng 65, denied.        Nothing in
Blackwell's new filings changes the Court's conclusions in its
31 July 2019 Order and Judgment. Ng 57 & Ng 58. And if Blackwell
wants to have a lawyer appointed on appeal, then she must make that
request in the Court of Appeals.
     So Ordered.



                                    D.P. Marshall Jr.
                                    United States District Judge
